Citation Nr: 1715306	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  16-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for kidney disease secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1963 to August 1967.  He served in Thailand during the Vietnam War from September 1966 to August 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran filed a timely Notice of Disagreement in September 2015.  The RO submitted a Statement of the Case in June 2016, and the Veteran filed a Form 9 the same month. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange during his service at the Royal Thai Air Force Base (RTAFB) Korat during the Vietnam War.

2.  The Veteran has a present diagnosis of diabetes mellitus and kidney disease related to diabetes mellitus.

3.  The Veteran does not suffer from bilateral hearing loss that manifested during, or as a result of, active military service.  .

4.  The Veteran does not suffer from tinnitus that manifested during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.             38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for secondary service connection for kidney disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II. Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus, as caused by exposure to herbicide agents in service.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran's diabetes mellitus warrants service connection as he was presumptively exposed to herbicide agents during the Vietnam War.

Generally, service connection will be granted for a disability resulting from an injury or disease caused by or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2016).  In the case of such a veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more at any time after service.          38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam, nor does he claim that he did. Instead, the Veteran claims exposure to herbicides while stationed in Thailand. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VBA Manual M21-1, IV.ii.1.H.5.b.  VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

Under the procedures outlined in the M21-1MR, if a veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

The Veteran served as an automatic flight control system repairman on Korat Royal Thai Air Force Base (RTAFB) from September 1966 to August 1967, as confirmed by his personnel records.  The Veteran stated that he was on a detail that entered the perimeter area where Agent Orange was sprayed in order to retrieve anti-personnel bomblets that inadvertently spread across the area following an airplane crash.  The Joint Services Records Research Center (JSRRC) confirmed the occurrence of the plane crash.  The Veteran also submitted two buddy statements from fellow service members detailing the cleanup.  According to the veterans, the retrieval of these bomblets involved walking through cleared areas and the jungle, sometimes working on their hands and knees while searching for the bomblets.  The Board finds these statements both competent and credible to determine that the Veteran was present in the perimeter of the base where Agent Orange was sprayed.  As such, the Board concludes that the Veteran was exposed to herbicide agents while serving on Korat RTAFB during the Vietnam War.  

The Veteran's present disability is diabetes mellitus, initially diagnosed in 2001.  In light of the aforementioned determination, service connection for the Veteran's diabetes mellitus is warranted as it is one of the diseases subject to the herbicide agent presumption of 38 U.S.C.A. § 1116.



III.  Kidney Disease

The Veteran contends that his kidney disease was caused by his diabetes mellitus.  The Board concludes that secondary service connection is warranted.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

Private treatment records indicate that the Veteran was diagnosed with stage three chronic kidney disease related to his diabetes mellitus.  He also now is service connected for his diabetes mellitus due to herbicide agent exposure.  Private medical records establish the nexus between the chronic kidney disease and the Veteran's service connected diabetes mellitus.  As such, secondary service connection for the Veteran's kidney disease due to his service connected diabetes mellitus is warranted. 

IV.  Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Having reviewed all of the relevant evidence of record, the Board concludes that the bilateral hearing loss did not manifest during, or as a result of, active military service.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

On the authorized audiological evaluation in August 1963 for the Veteran's induction, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0

5
LEFT
0
-5
-5

0
	
Speech audiometry was not provided in the examination report.

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385  (2016).





	(CONTINUED ON NEXT PAGE)

On the authorized audiological evaluation in June 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
0
-10
LEFT
-10
-10
-10
-10
-5

Speech audiometry was not provided in the examination report.

On the authorized audiological evaluation in August 1966 pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
0
LEFT
-10
-10
-10
-10
0

Speech audiometry was not provided in the examination report.

On the authorized audiological evaluation in May 1967 for the Veteran's separation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
0
5
5
5
5

Speech audiometry was not provided in the examination report.

On the authorized audiological evaluation for the Veteran's VA examination in May 2015, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
40
35
LEFT
10
15
30
35
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.

The Veteran has a present disability of bilateral sensorineural hearing loss.  The Board concedes noise exposure in service due to his job working with aircrafts.  Unfortunately, the evidence of record does not demonstrate a nexus between the two elements.

The Veteran claims that he worked in an environment with loud noises with no ear protection.  In his Notice of Disagreement, he stated that it was his duty to observe flight systems while the aircraft engines were running.  He could not effectively wear ear protection because the engines were so powerful that they would suck up anything not pinned down.  If he had attempted to wear hearing protection, it would have been sucked into the engines.

The Veteran's medical records reflect a diagnosis of bilateral hearing loss, but do not establish etiology.  The Veteran's service treatment records are silent as to complaints about hearing problems, and there is no evidence of record to establish hearing loss onset within a reasonable period after service.  While the Veteran's hearing changed between his induction examination and his separation examination, the difference was, at most, 10 Hz, insufficient to demonstrate a shift in hearing acuity indicating damage.  The Veteran's hearing was within normal limits upon separation.

In the May 2015 VA examination, the examiner reported that the Veteran worked around significant noise, but he used earplugs in service.  There was no non-military noise reported at the time.  Both ears had mild to moderately severe sensorineural hearing loss from 2-8K Hz with excellent word recognition.  After reviewing the claims file, the examiner concluded that it was less likely as not caused by or a result of an event in active service.  The examiner noted that hearing remained within normal limits in the ears upon separation.  There were no significant shifts from pre-induction to separation on the audio examination.  Furthermore, there were no other noted audio examinations to review from a reasonable time after separation from service. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a current diagnosis of bilateral hearing loss.  While the Veteran believes that his bilateral hearing loss is related to his active service, the medical evidence of record does not support this conclusion.  The Veteran entered and exited the service with hearing within normal limits.  A shift greater than 10 Hz between the induction and separation examination may be used to show damage, but such a shift did not occur according to the records.  Due to the absence of subsequent medical records following service, there is no way to determine the decline of hearing after service.

While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of bilateral hearing loss is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Medical evidence of record determined that the etiology of the Veteran's bilateral hearing loss is unrelated to his service.  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's bilateral hearing loss and his service.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.

V.  Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Having reviewed all of the relevant evidence of record, the Board concludes that the tinnitus did not manifest during, or as a result of, active military service.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran claims that his tinnitus is a result of the noise exposure in service.  In the May 2015 VA examination, he spoke to a gradual onset of the condition over 30 years ago.  The Veteran's service treatment records were silent as to hearing problems.

In the May 2015 VA examination, the examiner noted a history of ear infections, ear surgery and vertigo.  Reviewing the hearing loss results discussed above, the examiner also concluded that the Veteran's tinnitus was less likely as not a result of his active service.  While noting that tinnitus is known as a symptom of hearing loss, the examiner reasoned that the Veteran's hearing was within normal limits at induction and separation from service.  There were no significant shifts between the in service examinations.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert,   1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

While the Veteran believes that his tinnitus is related to his active service, the medical evidence of record does not support this conclusion.  The Veteran entered and exited the service with hearing within normal limits.  A shift greater than 10 Hz between the induction and separation examination may be used to show damage, but such a shift did not occur according to the records.  The Veteran did not complain of tinnitus in service, and stated in his May 2015 examination that it started over 30 years ago, which indicates a number of years between onset and the end of service in 1966.

The Board recognizes that the Veteran believes his tinnitus manifested as a result of in-service noise exposure.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr, 21 Vet. App. at 307-08.  The etiology of bilateral hearing loss is a complex medical determination and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Medical evidence of record determined that the etiology of the Veteran's bilateral hearing loss is unrelated to his service.  Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's bilateral hearing loss and his service.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tinnitus is denied.







	(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicide agents is granted.

2.  Entitlement to service connection for kidney disease secondary to diabetes mellitus is granted.

3.  Entitlement to service connection for bilateral hearing loss is denied.

4.  Entitlement to service connection for bilateral tinnitus is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


